 SALEM VILLAGE I563Salem Village I, Inc., Salem Village II, Inc., andSalem Village III, Inc. and Professional andHealth Care Employees Division, Local 1453Retail Clerks Union, chartered by United Foodand Commercial Workers International Union,AFL-CIO-CLC. Case 13-CA-20575April 21, 1988SUPPLEMENTAL DECISION, ORDER,AND DIRECTION OF THIRD ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn July 1, 1981, the National Labor RelationsBoard issued a Decision and Order 1 in the above-entitled proceeding in which it granted the GeneralCounsel's Motion for Summary Judgment, foundthat the Respondent had violated Section 8(a)(5)and (1) of the National Labor Relations Act andordered that the Respondent cease and desist there-from and take certain affirmative action to remedysuch unfair labor practices.Thereafter, the Respondent petitioned the UnitedStates Court of Appeals for the Seventh Circuit forreview of the Board's Order, and the Board cross-petitioned for enforcement. On April 9, 1982, in anunpublished order, the court denied enforcementand remanded the case to the Board to conduct ahearing on various issues raised by the Respond-ent's objections to the second election conducted inthe underlying representation proceeding. On July19, 1982, the Board, having accepted the remand,issued an Order Remanding Proceeding to Region-al Director for Hearing, in which it directed that ahearing be held before an administrative law judge"on the issues remanded by the Court," which theBoard specified as follows:what, if any, impact statements made by em-ployees Linda Black and Mary Fronek had onthe second election's outcome; what, if any,impact home visits to employees by Black andother Union supporters had on the secondelection's outcome; whether and to whatextent Black and other Union supporters wereperceived as agents of, or were authorized toact on behalf of, the Union; and to exploreissues arising out of the "picture-taking inci-dent" involving Union agents Ray Pavnica,Greg Hamlet [sic], and Nancy Fisher.On August 4, 1982, the Respondent sent a letterto the Board objecting, inter alia, to the directionof a hearing in the unfair labor practice proceedingrather than in the representation proceeding and tothe Board's limitation of issues to be considered at1 256 NLRB 1015 (1981).288 NLRB No. 59the hearing. Treating the Respondent's letter as amotion for reconsideration of its Order RemandingProceeding to Regional Director for Hearing, theBoard on August 25, 1982, issued an Order2 deny-ing the Respondent's motion. In so doing, theBoard stated that its Order remanding for a hearingin the unfair labor practice case was in accord withlongstanding policy and "accurately delineated theissues which the court believed to require an evi-dentiary hearing."On October 25, 1982, Administrative Law JudgeWilliam A. Gershuny issued the attached decision.Thereafter, the Charging Party filed exceptions anda supporting brief, and the Respondent filed cross-exceptions, a supporting brief, and a brief in answerto the Charging Party's exceptions.The Board has considered the record and the at-tached decision in light of the exceptions and briefsand has decided to affirm the judge's rulings, fmd-ings,3 and conclusions as modified and to adopt therecommended Order as modified.The Respondent contends, inter alia, that theUnion's certification is invalid because the Union isresponsible for statements made during the electioncampaign by employees Black, Fronek, and Swinkewhich are impermissible under NLRB v. SavairMfg. Co., 414 U.S. 270 (1973). In denying enforce-ment of the Board's bargaining order, the circuitcourt held that a hearing was necessary to deter-mine whether and to what extent the three employ-ees were perceived as agents or were authorized toact on behalf of the Union.The judge found that Black, Fronek, and Swinkehad made statements to fellow employees duringthe campaign for the second election that initiationfees would be waived for employees who signedauthorization cards prior to the election. He furtherfound that these statements were attributable to theUnion on the basis of actual and/or apparent au-thority and fell under the Savair prohibition, there-by warranting setting aside the election and therevocation of the Union's certification.The circuit court stated that a Savair "violationoccurred here if Black and the others were actingon behalf of the Union." Accordingly, acceptingthe court's opinion as the law of the case, thenarrow issue presented to the Board on remand iswhether the three employees were acting as agents2 263 NLRB 704.3 The Charging Party has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an adinnustra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings. 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfor the Union when they made the impermissibleSavair statements.Under the Board's decision in DavIan Engineer-ing, 283 NLRB 803 (1987), which issued after thejudge's decision, we find that employees Black,Fronek, and Swinke are special agents of the Unionfor the limited purpose of assessing the impact ofstatements regarding initiation fee waivers theymade in the course of soliciting authorization cards.In this regard, the Union vested Black with actualauthority to obtain signed cards on its behalf whenit made authorization cards available to her withthe understanding that she would solicit other em-ployees to sign them. Further, the Union vestedFronek and Swinke with apparent authority bypermitting and acquiescing in their soliciting on itsbehalf without indicating to the other employeesthat such solicitation was unauthorized. Thus, inaccordance with the constraints set forth in thecourt's opinion, we find that the statements madeby Black, Fronek, and Swinke warrant setting theelection aside.4 Contrary to the judge's recom-mended Order, however, we shall direct that anew election be held.ORDERThe National Labor Relations Board orders thatthe certification issued in Case 13-RC-15219 is re-voked5 and that the complaint in Case 13-CA-20575 is dismissed.[Direction of Third Election omitted from publi-cation.]4 We affirm the judge's conclusion that, because the Savor statementsrequire setting aside the second election, it was unnecessary to determinewhether other allegedly objectionable conduct furnished independentgrounds for setting aside the election.5 In view of our disposition of the unfair labor practice case here, andour finding that a new election is warranted, we reinstate the representa-tion case, Case 13-RC-15219.Linda McCormick, Esq., for the General Counsel.R. Clay Bennett, Esq., William 1 Milani, Esq., and RobertK Sholl, Esq. (Seyfarth, Shaw, Fairweather & Gerald-son), of Chicago, Illinois, for the Respondent.Fern Steiner, Esq. (Karmel & Rosenfeld), of Chicago, Illi-nois, for the Charging Party.DECISIONSTATEMENT OF THE CASEWILLIAM A. GERSHUNY, Administrative Law Judge.A hearing on the Employer's objections to conduct af-fecting a second election was held on September 8-9,1982, in Chicago, Illinois, pursuant to Board Ordersissued July 19 and August 25, 1982. No other issues, ju-risdictional or otherwise, are presented in the currentposture of this case.The procedural history of this case is long: On August10, 1979, Local 1453 filed a representation petition seek-ing to represent certain employees at Respondent's seniorcitizen residential nursing care facility in Joliet, Illinois.An election on October 5, 1979, which the Union lost bya narrow margin, was set aside by the Regional Directoron the basis of union objections, and a second electionwas conducted on July 11, 1980, which the Union won.Employer's objections were considered and overruled bythe Regional Director without an evidentiary hearingand the Board adopted his recommendations and certi-fied the Union as exclusive bargaining representative. OnJuly 1, 1981, the Board in this proceeding granted sum-mary judgment, finding a refusal to bargain in violationof Section 8(a)(5). The court of appeals denied enforce-ment on April 9, 1982, directing that a full hearing beconducted on Respondent's objections. By Orders ofJuly 19 and August 25, 1982, the Board directed that thehearing be conducted in the unfair labor practice pro-ceeding before an administrative law judge and designat-ed three objections to be heard. The court of appeals, byOrder of September 7, 1982, rejected Respondent's appli-cation for an order directing (1) that the hearing be con-ducted by a hearing officer in the representation case and(2) that a fourth objection be heard as well. The courtordered only that the hearing was to be conducted pur-suant to its April 9 order. To ensure a complete recordfor subsequent review, I received evidence also as to Re-spondent's fourth objection.On the entire record, including my observation of wit-ness demeanor, I make the followingFINDINGS OF FACT AND CONCLUSIONS OF LAWI. THE MANCE RUMORThe evidence is undisputed that there was circulatingthroughout the bargaining unit for the entire 9-monthperiod between the first and second elections a story, at-tributed to International Union Representative Hamblet,that employee Mance, a married woman, changed her al-legiance prior to the first election from the Union to theCompany only because Hamblet had rejected her sexualadvances. It also is undisputed that Mance had publicallyannounced her change of allegiance shortly prior to thefirst election, not for that reason, but because of dissatis-faction with union campaign tactics; that she served as acompany observer at both the first and second elections;and that her effectiveness as an antiunion spokespersonduring the campaign for the second election was therebydestroyed.The rumor circulated widely through the bargainingunit: numerous employees heard and discussed it on thejob; many witnessed an altercation between employees ata company meeting conducted 1 week before the secondelection, when employee Williams effectively stoppedMance from speaking by shouting, "I'll set your assdown. The only reason why you changed was Greg[Hamblet] wasn't liking you back"; and many heard thatincident discussed at length on the floor of a union meet-ing shortly thereafter. SALEM VILLAGE I565The story as circulated, although differing in language,remained constant in meaning: "Greg wasn't liking youback"; "She's screwing around with this guy from theUnion"; "Mance made passes at him"; and "Gregwouldn't go to bed with her." The story always was at-tributed by employees to Hamblet: "Greg said."Although Hainblet admitted first hearing the rumor onthe eve of the original October 5, 1979 election, he tookno action to disavow his role in the circulation of therumor or to deny its truthfulness for 9 months, until theunion meeting approximately 1 week before the July 11,1980 rerun election.Mance denied the truth of the rumor in private con-versations with coemployees and publically at the com-pany meeting I week prior to the second election, butnevertheless the story persisted.find that Hamblet was the original source of therumor and that he knowingly permitted it to circulatefor 9 months to neutralize Mance's effectiveness as a pro-company supporter in the second election.IL THE WAIVER OF INITIATION FEESThere is a considerable amount of credible evidencethat employees were told that union initiation fees wouldbe waived if authorization cards were signed before theelection. Employee Saunders testified that on one occa-sion before the first election employee Linda Black,while soliciting cards, told her and three coemployeesthat initiation fees would be waived if cards were signedthen, but would be required if signed later. EmployeeStaton testified that employee Mary Fronek said thesame thing to her and another employee while solicitingcards before the second election; that the other employeestated she would sign to avoid payment of fees; and that,on another occasion, employee Swinke repeated thewaiver assurance to her while soliciting signatures. And,finally, employee Riley corroborated the testimony ofSaunders, placing the conversation at a time during thesecond election campaign.Swinke was not called to testify about the waiver as-surance. Fronek denied making any such statements andadmitted distributing only one authorization card; andshe admitted, then denied, being one of the most activeunion campaigners, despite contrary testimony fromunion officials and a number of coemployees. Her testi-mony is rejected in its entirety as lacking in credibility.Throughout her brief testimony, she left the clear im-pression that she appreciated neither the seriousness ofthe proceeding nor the obligations of her oath. Black ad-mitted discussing the matter of fees and dues with coem-ployees (no initiation fees for persons employed "whenthe union was voted in"; no dues until 30 days after con-tract ratification), but denied ever connecting authoriza-tion cards with initiation fees. I am unable to credit hertestimony for a number of reasons: she was angry withthe Company because she was terminated after thesecond election and this compromised her credibility; asa witness she was unconvincing, appearing to hold backthe full account of events, particularly regarding thenature and extent of her campaign efforts on behalf ofthe Union with respect to employers other than Re-spondent; and, finally, the substance of her admittedstatements to employees regarding initiation fees (nonefor employees at the time the Union voted in) is at oddswith instructions purportedly given her by union officials(no fees for any person employed at the time of contractratification).Union policy that initiation fees would be paid only bypersons employed after contract ratification was clearlystated in campaign literature distributed during the first,but not the second, campaign. By the time of the secondelection, almost a third of the potential bargaining unitrepresented new hires. There is also testimony by unionofficials that each signature card was followed up by ahome visit at which time the initiation fee policy was ac-curately restated by a union official and that, at "everyunion meeting," the initiation fee policy was restated.However that may be, two facts are clear: one, that eventhe Union's most active campaigners, Black and Fronek,did not understand that policy (Black: no fees for per-sons employed before Union voted in; Fronek: "Don'tunderstand which employees would pay fees"); theother, that little if any attention was given by the Unionto instructing card solicitors about that policy. In thisconnection, International Representative Hamblet testi-fied that he personally instructed Black about how to so-licit cards; that he stressed as "very important" the factthat no questions should be answered; that no instruc-tions were given about the payment of fees or dues; andthat it was left to Black and several other key campaign-ers to pass along those instructions to other employeeswho would be expected to assist in the card solicitationeffort. At the same time, Local Union Business AgentPavnica testified that he, not Hamblet, gave instructionsto Black and that he authorized her to answer questionsexcept those she "can't answer." Black testified that shereceived solicitation instructions only once from Pavnicaor the local union president, but not from Hamblet.I find and conclude that Black, Fronek, and Swinkedid state to coemployees that initiation fees would not bepaid if authorization cards were signed during the cam-paign; that at least one employee signed a card for thatreason; and that such assurances could have been articu-lated by these three lay employees only if they had beenso prompted by union officials.Black, Fronek, and Swinke were full-time employeesof Respondent; they were not employed by the Union atany relevant time leading up to the second election andthere is no evidence that they received any considerationfor their campaign activities. The extent of Swinke's ac-tivities are undiscernable from this record. Fronek, Ifind, was one of the most active union campaigners, buteven then her activity was limited to card solicitation, at-tendence of union meetings, button wearing, and other"convincer" activities ("I could find out [how youvoted] and make it hard on you"). Black, on the otherhand, clearly was the Union's "point" employee duringthe entire campaign: she made the initial contact with theUnion to advise it of the employees' desire to organize;she obtained and distributed the first authorization cards;she instructed others on how to solicit; she handbilledgenerally and, specifically, assumed primary responsibil-ity for presenting to Respondent's administrator for sig- 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnature a "contract" drafted and distributed to her byunion officials, pursuant to which the administratorwould agree to "stop all the harassment. . . never againunjustly lay-off, discipline or fire any worker . . . raiseyour wages," pay "damages. . to the extent of compa-ny assets" and "assume personal liability for true andfaithful performance"; she threatened (as found below) togive an employee a "hard time" if she voted for theCompany; she made more than 40 house calls with aunion official to speak with employees; she attended allunion meetings; she was a union observer at the firstelection; and she was known by bargaining unit membersas the knowledgeable campaigner to whom they couldgo for information about other contracts negotiated bythe Union, expected wages and working conditions,strike procedures, selection of stewards and negotiatingcommittee members, what the Union could do for them,and the salaries of union officials. After the campaign forthe second election and although still employed by Re-spondent, Black assisted the Union in its campaign at an-other medical facility (not owned by Respondent): shewent on house calls with a union official; she made tele-phone calls to other employees and relayed informationto the Union; and she related to these employees her ex-periences at Respondent's facility. Still later after shewas terminated by Respondent, Black spent a great dealof time at the union hall and volunteered for picket dutyat another employer's facility. All the while, the Unionattempted to find employment for her.HI. BREACH OF BALLOT SECRECYThere is credible evidence that Black, Fronek, andSwinke indicated they could ascertain how an employeevoted and would make it hard on those who votedagainst the Union. Employee Staton testified that on sep-arate occasions Fronek and Swinke told her they coulddetermine how employees voted; that Fronek told her,"I could find out and make it hard on you"; that Swinkesaid the same thing; and that Black said, "If you votedfor the Company, I'll give you a hard time." None of thethree was Staton's supervisor. Staton related this to herhusband (a nonbargaining unit employee), security guardBotkin, and a nurses aide. Botkin and her husband dis-puted the claim that votes could be identified. EmployeeSaunders testified that Black, several months after thefirst election, indicated that she knew how Sandersvoted. Black denied making such a statement. As indicat-ed above, her testimony and that of Fronek is not cred-ited.IV. UNION PHOTOGRAPHING OF COMPANYSUPPORTERSEmployee Botkin testified that, one evening prior tothe second election, Pavnica, on the property with othercampaigners, took two photographs of him about 10-15minutes after he had rejected a union handbill. At thetime he saw the two flashes, Botkin was seated in a com-pany truck 50-60 yards from Pavnica. He testified thatPavnica took two additional photographs of nurses andaides. He felt he was being harassed. Supervisor Mudrontestified she saw an unidentified union organizer panninga camera toward one of Respondent's buildings 3-5weeks before the rerun election, but saw no flashes.Her testimony is rejected for vagueness; Botkin's iscredible, but no improper inferences can be drawn. Pav-nica's testimony (as well as the photographs and nega-tives) indicates that only one photograph was taken ofBotkin and several others were taken of union campaign-ers; that Botkin's vote was to be challenged and the pho-tograph might be of some evidentiary value; that theother photographs were taken merely to use up the rollof film before developing it the next day for other unre-lated purposes; and that no effort was made to photo-graph employees who rejected union literature.V. DISCUSSIONNLRB v. Savair Mfg. Co., 414 U.S. 270 (1973), compelssetting aside an election when a union offer to waive aninitiation fee is conditioned on an employee signing anauthorization card prior to the election. Credible evi-dence, as found above, establishes that union supportersBlack, Fronek, and Svvinke all made such statements onseparate occasions during the campaign for the secondelection and that at least one employee acted on thewaiver assurance. The real issue presented is whethersuch employee statements are attributable to the Union.For reasons set forth below, I conclude that they are.As discussed above, there is strong circumstantial evi-dence to suggest that Black, Fronek, and Swinke wereactually authorized and instructed to make waiver assur-ances to employees in an effort to obtain authorizationcard signatures. For example, the testimony of union of-ficials about what instructions were given to card solici-,tors was contradictory in significant respects; the testi-mony of Black and Fronek regarding union policy con-cerning the payment of initiation fees was conflicting;and lay employees such as Black, Fronek, and Swinkecould not have articulated the assurances I find weregiven without prompting by or instruction from experi-enced union officials.Moreover, applying common law agency principles,NLRB v. United Insurance Co., 390 U.S. 254 (1968), asmodified by Section 2(13) of the Act (that eliminatesactual authority or subsequent ratification as controllingfactors in the determination of "agency" issues), I fmdBlack, at all relevant times, to be an agent of the Unionbased on the doctrine of apparent authority. In this re-spect, Emerson Electric Co., 247 NLRB 1365 (1980), isdispositive. There, the Board affirmed an administrativelaw judge's determination of agency during an organiza-tional campaign:Alone among the union adherents, Jason Williamsenjoyed a position in which employees looked tohim as a spokesman for the Union when he purport-ed to speak on its behalf. . . . Williams helped toinitiate the campaign. He was in contact with Unionvice president, Lynn Bonner, even before CarltonHomer arrived to begin the campaign. Williamswas considerably more active than any other em-ployee, and as indicated was reimbursed for some ofhis expenses. By his own testimony, he obtained SALEM VILLAGE I567some 50-signed authorization cards, and engaged inhundreds of conversations about the campaign. Em-ployees, including union adherents, looked to him asa person with inside information and some responsi-bility in conducting the Union's campaign. All thisdoes not mean that Williams lost his right to expresshis own views as an individual employee, or that hedid not do so on occasions. However, when Wil-liams purported to speak on behalf of the Union, hewas looked upon by the employees as a person whospoke with inside information and some degree ofauthority. Therefore, Williams can fairly be consid-ered as a Union agent in making such statements.[Id. at 1380-1381.]Unlike employee Williams in Beaird-Poulan, Black wasnot reimbursed for "some" of her expenses. Like Wil-liams, however, Black was the Union's "point" employeeduring the entire campaign: she made initial contact withthe Union; she was given the first authorization cards fordistribution; she was authorized to instruct other employ-ees on how to solicit and what to tell those employeesbeing solicited; she handbilled; she assumed primary re-sponsibility for presenting to Respondent's administratora "contract" prepared by the Union and given to her;she threatened coemployees with a hard time if theyvoted against the Union; she made more than 40 housecalls with a union representative; she was a union ob-server at the first election; and, perhaps most important-ly, she was the employee to whom all other employeeslooked for inside information, such as expected wagesand benefits, strike procedures, selection procedures forstewards and negotiating committee members, and sala-ries of union officials. Even her activities on behalf ofthe Union after the second election tend to confirm whatalready was apparent before that election•that LindaBlack was an agent of the Union: she assisted the Unionduring another campaign at another employer's facility;she went on house calls with an organizer; and she re-layed information gathered from employees at that facili-ty to the Union. See also Jr. C Penney, 214 NLRB 445(1975); NLRB v. Belcor, 652 F.2d 856 (9th Cir. 1981).Finally, the Union contends that, whatever illegalitymay attach to the statements of the three employees, itseffect is negated by the fact that the Union made clearits true policy concerning liability for initiation fees anddues: in campaign literature issued during the first elec-tion campaign; during house visits to card signers; at"every" union meeting; and in a letter sent to each em-ployee. Concerning the campaign literature used in thefirst campaign, a substantial part of the work force hadturned over by the time of the second campaign. Regard-ing the letter, uncontradicted evidence is that not all em-ployees read it. Regarding the union meetings, there isno evidence concerning how many employees attendedat least one such meeting. And regarding house visits,there is no evidence that the one employee who was co-erced into signing an authorization card was given anopportunity to revoke the authorization. In any event,given the conflicting testimony of Black and Fronekabout what that union policy was, the waiver assurancesactually given by Fronek, Black, and Swinke and theunion statements at meetings, house calls, and in litera-ture, there was sufficient confusion concerning thewaiver of initiation fees to interfere with the employees'free choice. NLRB v. Johnson & Hardin Co., 554 F.2d275 (6th Cir. 1977).As this Savair violation itself furnishes adequategrounds on which to set aside the election and revokethe Union's certification as exclusive bargaining repre-sentative, there is no need to consider at this time thelegal effect of other conduct found above.On these findings of fact and conclusions of law, andon the entire record and the Act and the Board's Orderof August 25,e1982, in this case (263 NLRB 704), I issuethe following recommended'ORDERIt is recommended that the certification issued in Case13-RC-15215 is revoked, andIT IS FURTHER RECOMMENDED that the complaint isdismissed.1 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.